                     

As of March 1, 2003

                       

Mr. Howard Leitner

48 Touchstone Way

Millwood, NY 10546

   

Dear Howard:

Reference is made to your Employment Agreement, dated as of December 16, 1999,
as amended by letter agreement dated as of October 25, 2001 (together, the
"Employment Agreement"). The following paragraphs of your Employment Agreement
are revised to read as follows:

   

1.

Paragraph 2 is hereby amended by deleting the second sentence thereof and
replacing it with the following:

   

"Your base salary may be increased on an annual basis during the term of your
employment hereunder, at the sole discretion of the Board, taking into account,
among other things, individual performance and general business conditions."

   

2.

Paragraph 5(a) is hereby replaced in its entirety with the following:

   

"The term of your employment hereunder is for the period from December 16, 1999
to February 28, 2005, subject, however, to earlier termination pursuant to the
provisions of subparagraphs 6(b) or 6(c) below."

       

Except as set forth above, this letter shall not amend or affect your Employment
Agreement. Your underlying Employment Agreement, as hereby amended, is to remain
in full force and effect. If the above is in accordance with your understanding,
please sign the enclosed duplicate of this letter and return it to me. Upon my
receipt of your fully executed copy, this shall constitute a binding agreement
between us.

       

Norman E. Alexander

Chairman and Chief Executive Officer

 

Very truly yours,

             

SEQUA CORPORATION

                     

By:











       

Norman E. Alexander

       

Chairman and Chief Executive Officer

       

AGREED TO AND ACCEPTED

                 





Howard Leitner

 

Date:

     





